Opinion of the Court
Darden, Judge:
After pleading guilty to assault with a dangerous weapon, the appellant testified in mitigation that he acted in self-defense. This inconsistency causes his plea of guilty to the assault with a dangerous weapon charge to be improvident. Consequently, we must set aside the plea to that charge. United States v Messenger, 2 USCMA 21, 6 CMR 21 (1952) ; United States v Walter, 16 USCMA 30, 36 CMR 186 (1966); United States v Baker, 17 USCMA 346, 38 CMR 144 (1967); United States v Vaughn, 17 USCMA 520, 38 CMR 318 (1968).
The decision of the Court of Military Review is reversed. The record of trial is returned to the Judge Advocate General of the Navy. A rehearing may be ordered, or the sentence may be reassessed on the remaining charge.
Chief Judge Quinn and Judge Ferguson concur.